Citation Nr: 0531033	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of left leg amputation due 
to treatment at a VA medical facility in December 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO denied a claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A § 1151 for residuals of left leg amputation due to 
treatment at a VA medical facility in December 1999.

In July 2002, the Board remanded the veteran's claim to the 
RO in order to schedule him for a video conference hearing 
before a Veterans Law Judge.  A hearing was conducted in 
September 2002, and a copy of the hearing transcript has been 
associated with the claims file.  The Board remanded this 
claim again in November 2004 in order to apprise the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).

The Board notes that the veteran's representative submitted a 
motion to advance the case on the docket in October 2005.  
The Board granted the motion.


FINDINGS OF FACT

1.  The veteran has been diagnosed with non-insulin dependent 
type II diabetes mellitus with peripheral sensory neuropathy, 
hypertension, and arterial occlusive disease.

2.  The veteran's gangrenous right leg was amputated below 
the knee in 1984.

3.  In December 1999, the veteran was seen at a VA medical 
facility and was treated for a callous over the fifth 
metatarsal head of the fifth toe.

4.  The veteran's left leg became gangrenous, and was 
amputated below the knee in an operation at a private 
hospital in January 2000.

5.  The veteran's left leg amputation was not caused by VA 
care or examination.


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 
U.S.C.A. § 1151 for amputation of the veteran's left leg have 
not been met.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was wounded in both legs in combat at Normandy, 
France in June 1944.  The record shows that the veteran is 
diagnosed with non-insulin dependent type II diabetes 
mellitus with peripheral sensory neuropathy and hypertension, 
and is known to have arterial occlusive disease.  The 
veteran's gangrenous right leg was amputated below the knee 
in 1984 secondary to peripheral vascular disease.  

Treatment records from two VA Medical Centers (VAMCs) are of 
record, and they show the veteran received ongoing treatment 
related to his left foot, including treatment for an ulcer on 
the left foot in late 1999.

In December 1999, the veteran presented at the physical 
therapy department at a VAMC complaining that a callus on his 
left foot had broken open and had been bleeding for two days.  
The area was debrided, and the veteran was given instruction 
on foot care.  He was also issued shoe inserts and a wedge 
shoe, and was then directed to report to urgent care at the 
VAMC that same day.  A treatment note from the urgent care 
clinic later that day recorded that a callus with small ulcer 
was found, with no signs of infection.  A DuoDERM dressing 
was placed over the area.  Discharge instructions included 
instructions for the veteran to check his foot and change the 
DuoDERM daily, to return to the urgent care clinic in two 
days, and to see his primary care physician or go to an 
emergency room if he experienced fever, redness, swelling, 
drainage, or other concerns.  

The veteran returned to the urgent care clinic two days 
later, as directed, and was seen by the same physician who 
had seen him on the previous visit.  On examination, the 
physician noted that there was no change from what had been 
seen two days previously.  The veteran reported no fevers or 
chills, and there was no sign of infection, and no swelling, 
erythema, purulence, fluctuance, or drainage.  The veteran 
reported that he had been using the DuoDERM .  No other 
medication is known to have been prescribed at this or the 
previous visit.

A discharge summary shows that the veteran was admitted via 
the emergency room to the a civilian hospital near the 
veteran's home on January 10, 2000, with ischemic necrosis of 
the fifth digit of the left foot.  The veteran was initially 
treated with broad spectrum antibiotic coverage.  The 
following day a transmetatarsal amputation of the fifth digit 
was performed with debridement of the necrotic tissue of the 
foot secondary to gangrene of the foot.  Due to the marked 
persistent ischemic changes of the foot over the following 
days, the veteran underwent an arteriogram which reveled 
severe occlusive disease below the mid thigh without evidence 
of masses for revascularization.  As a result, the veteran 
subsequently underwent a below-knee amputation of the left 
lower extremity.  The veteran was discharged on January 25, 
2000 in satisfactory condition.

The veteran contends that the treatment he received the VAMC 
in December 1999, including specifically failure to prescribe 
antibiotics, led to the amputation of his left leg the 
following month.  

The veteran was afforded a VA examination given in May 2000.  
The examiner noted the veteran's history, including his 
combat wounds, his diabetes and earlier amputation of the 
right leg, and the December 1999 and January 2000 medical 
care at issue here.  This examiner opined that the events 
which led to amputation of the left leg began with gangrene 
in the left foot, and that the veteran's problems are 
secondary to his arteriosclerotic disease, which, in turn, is 
secondary to his diabetes.  The examiner acknowledged the 
veteran's war wounds, but opined that they were not related 
to the amputation.  The examiner recorded the veteran's 
contention that the amputation was a result of his treatment 
at another hospital.

At a September 2002 hearing before the undersigned Veterans 
Law Judge, and elsewhere in the record, the veteran's 
representative cited to Cecil's Textbook of Medicine, 21st 
Edition, which, the representative stated, says that when 
dealing with diabetic foot ulcerations, it is essential that 
ulcers be treated immediately with broad-spectrum 
antibiotics.  

In May 2004, the Board obtained an opinion from an 
independent medical expert, T.B., M.D., Professor of Surgery 
in Vascular Surgery at the Medical University of South 
Carolina in Charleston, South Carolina.  Dr. B. reviewed the 
claims folder, including the reports of the December visits 
to the VAMC, and the January 2000 hospital records reporting 
the amputation of the veteran's toe and left leg below the 
knee.  Dr. B.'s opinion gave a detailed account of the events 
leading up to the amputation, which are of record and need 
not be repeated in detail here.  Dr. B. summarized that the 
veteran had a recurrence of a mal perforans ulcer that was 
initially open and draining without secondary infection.  The 
ulcer subsequently became infected, leading to foot sepsis 
and, exacerbated by the veteran's unreconstructable poor 
peripheral perfusion, eventually required amputation.  

Dr. B. addressed the veteran's citation to Cecil's Textbook 
of Medicine, noted above.  He stated that, based on his own 
experience treating hundreds of foot ulcers, many similar to 
this veteran's, treatment of mal perforans ulcers with 
antibiotics in the absence of signs/symptoms of cellulitis is 
fruitless and potentially dangerous because repeated courses 
of antibiotic treatment only leads to superinfection with 
resistant organisms, as well as the potential for development 
of drug allergies.  

Dr. B. also opined that the only long-term treatment likely 
to cure the veteran's problem would have been a resection of 
the head of the metatarsal.  This procedure, however, is not 
considered urgent or emergent in the absence of foot sepsis, 
so the fact that it was not performed in response to the 
veteran's December 1999 visits to the VAMC is not surprising 
in Dr. B.'s opinion.  Dr. B. continued that it would have 
been more proper to have discussed this as an option earlier 
on with the veteran's podiatrist.  However, Dr. B. opined 
that, given the poor perfusion that was apparently 
unreconstructable, metatarsal head reconstruction would have 
been inadvisable in any event.  In the absence of signs of 
foot sepsis or cellulitis, Dr. B. agreed that hospitalization 
at the time of the veteran's visits to the VAMC in December 
1999 should not have been recommended, which was the case.  
Dr. B. also noted that, given the facts, the veteran's course 
of infection after his visits to Ann Arbor was unfortunate, 
but not surprising.  

In answer to specific questions asked in the request for his 
expert medical opinion, Dr. B. provided the following 
(emphasis in the original):

1)  The veteran's left leg amputation was not the 
result of VA care or lack thereof at the VA 
outpatient Clinic [] on December 28, 1999 and 
December 30, 1999.

2)  The proximate cause of the additional 
disability was not carelessness, negligence, lack 
of skill, error in judgement, or similar instance 
of fault on the part of VA in furnishing care in 
December 1999.

3)  The cause of the additional disability was not 
reasonably foreseeable in the immediate future, but 
was very likely to occur at some point in his life 
due to his underlying diabetes mellitus and 
peripheral vascular occlusive disease.

Dr. B. added that, despite the veteran's protests, his 
diabetes bears significant responsibility for his clinical 
outcome; the most common cause of hospitalization of a 
diabetic is an infected foot; diabetes increased the odds of 
developing lower extremity arterial occlusive disease at 
least four times more than smoking, hypertension, or 
hyperlipidemia; and at least half of diabetic patients who 
have had a major amputation in one leg will require one in 
the opposite leg within two years.

The veteran filed a claim for compensation under 38 U.S.C.A. 
§ 1151, received in February 2000.  Section 1151 provides in 
pertinent part that:

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . 
.of a veteran in the same manner as if such 
additional disability. . .were service-connected.  
For purposes of this section, a disability. . .is a 
qualifying additional disability. . .if the 
disability. . .was not the result of the veteran's 
willful misconduct and--

(1) the disability. . .was caused by hospital care, 
medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability. . .was--

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable . . .

38 U.S.C.A. § 1151.  

In applying the law to the facts in this case, the Board 
finds no indication in the record that VA care or examination 
resulted in the need to amputate.  The Board relies 
principally on the May 2004 independent expert medical 
opinion of Dr. B., which noted that the veteran's left leg 
amputation was not the result of VA care or lack thereof.  
The examiner's conclusions are uncontradicted by the credible 
evidence of record.  In other words, there is no credible 
medical evidence that refutes the statements made by Dr. B. 
about the degree of care taken by those who treated the 
veteran on his two December 1999 visits to the VAMC.  In 
short, it was the diabetes and occlusive arterial disease 
that led to the need to amputate, not the care furnished by 
VA.

The only evidence of record supportive of the veteran's claim 
that his left leg amputation was related to his treatment in 
December 1999 at the VAMC consists of the lay statements of 
the veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe, for example, the 
symptoms of he experiences, he is not competent to provide 
medical opinion as to whether or not his medical treatment, 
or lack thereof, led to his left leg amputation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran's left leg 
amputation was not caused by VA care or lack thereof.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2005.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and two supplemental statements of the case (SSOCs) 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.     

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured an 
examination and an independent expert medical opinion during 
the pendency of his claim in furtherance of the veteran's 
claim.  VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of left leg amputation due to treatment at a VA 
medical facility in December 1999 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


